Case: 22-2183    Document: 16     Page: 1    Filed: 10/19/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     TRACY NIXON,
                     Plaintiff-Appellant

                             v.

         GENERAL MOTORS CORPORATION,
                Defendant-Appellee
              ______________________

                        2022-2183
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:19-cv-00287-JRG-RSP,
 Chief Judge J. Rodney Gilstrap.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
     Tracy Nixon appeals from the district court’s dismissal
 of his complaint and moves for leave to proceed in forma
 pauperis. In a prior attempt to appeal from this suit, we
 explained that Mr. Nixon’s complaint failed “to present a
 non-frivolous claim arising under the patent laws” and that
 his case was “outside of our limited jurisdiction.” Nixon v.
 Gen. Motors Corp., No. 2021-1120, slip. op. at 2 (Fed. Cir.
Case: 22-2183    Document: 16      Page: 2   Filed: 10/19/2022




 2                    NIXON   v. GENERAL MOTORS CORPORATION



 Jan. 21, 2021) (citation and internal quotation marks omit-
 ted). Nothing has changed that would warrant a different
 conclusion here. We therefore transfer this appeal pursu-
 ant to 28 U.S.C. § 1631 to the appropriate regional circuit,
 the United States Court of Appeals for the Fifth Circuit.
     Accordingly,
     IT IS ORDERED THAT:
     Pursuant to 28 U.S.C. § 1631, this appeal and all trans-
 mittals are transferred to the United States Court of Ap-
 peals for the Fifth Circuit.
                                    FOR THE COURT

 October 19, 2022                   s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court